Citation Nr: 1212078	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-36 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Traskey, Counsel 






INTRODUCTION

The Veteran had active service from December 1965 to December 1968.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2006 by the Department of Veterans Affairs (VA) Chicago, Illinois, Regional Office (RO).

The Veteran also raised claims of (1) entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus; (2) entitlement to an evaluation in excess of 10 percent for left and right lower extremity peripheral neuropathy; (3) entitlement to a compensable evaluation for left and right upper extremity peripheral neuropathy; and (4) entitlement to service connection for a heart condition.  See November 2008 substantive appeal; January 2012 informal hearing presentation.  The Board refers these issues for any appropriate action. 


FINDING OF FACT

The Veteran's service-connected disabilities do not satisfy the initial threshold level of severity for consideration of a total disability rating based on individual unemployability and referral for extraschedular consideration is not warranted.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to a service-connected disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify was satisfied in this case by way of a letter dated August 2005 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what information and evidence was required to substantiate the claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was further provided with notice of the type of evidence necessary to establish a disability rating and an effective date for the issue on appeal in April 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Veteran's claim was readjudicated following this notice by way of a statement of the case dated October 2008.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Social Security Administration records were obtained and associated with the claims file.  Contemporaneous to the Veteran's claim of entitlement to TDIU, the Veteran filed a service connection claim for peripheral neuropathy of the upper and lower extremities, to include as secondary to service-connected type II diabetes mellitus, a service connection claim for an acquired psychiatric disorder, and an increased rating claim for service-connected type II diabetes mellitus.  The Veteran was afforded a VA examination in conjunction with each of these claims.  These examinations evaluated the Veteran's disability in conjunction with his prior history, described it in sufficient detail so the Board's evaluation of it was an informed one, and included discussion about the Veteran's ability to obtain or maintain substantially gainful employment.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As discussed in greater detail below, the Veteran worked in the past as a machinist and had difficulty performing these tasks due to his service-connected type II diabetes mellitus and/or peripheral neuropathy.  However, the examiner nevertheless found that the Veteran was still able to perform work that did not require prolonged standing and/or fine sensation of his fingers.  See August 2006 VA examination report.    

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty-to- assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

Factual Background and Analysis

The Veteran asserts that he is entitled to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.  The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Regulations provide that TDIU is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment is not considered to be substantially gainful employment and generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340 (2011).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  However, multiple disabilities resulting from a common etiology or single accident are considered a single disability for determining TDIU eligibility.  Id.  

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Service connection is in effect for several disabilities, including type II diabetes mellitus (20 percent, effective August 25, 2002); hypertension associated with type II diabetes mellitus (10 percent, effective August 25, 2002); tinnitus (10 percent, effective August 25, 2003); left lower extremity peripheral neuropathy associated with type II diabetes mellitus (10 percent, effective April 4, 2005); right lower extremity peripheral neuropathy associated with type II diabetes mellitus (10 percent, effective April 4, 2005); anxiety disorder and depressive disorder not otherwise specified (10 percent, effective June 2, 2005); bilateral hearing loss (non-compensable, effective August 25, 2003); left upper extremity peripheral neuropathy associated with type II diabetes mellitus (non-compensable, effective April 4, 2005); and right upper extremity peripheral neuropathy associated with type II diabetes mellitus (non-compensable, effective April 4, 2005).  The Veteran's combined disability rating was 50 percent, effective April 4, 2005.  

The Veteran's service-connected disabilities do not satisfy the threshold level of severity for consideration of a total disability rated based on individual unemployability.  See 38 C.F.R. § 4.16(a) (requiring that if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more).  Although some of the Veteran's service-connected disabilities stem from a common etiology (i.e., type II diabetes mellitus and the resultant upper and lower extremity peripheral neuropathy), it is undisputed that the Veteran is service-connected for two or more disabilities and that his combined disability rating is not 70 percent or more.

According to 38 C.F.R. § 4.16(b), extraschedular consideration of TDIU claims should be submitted to the Director, Compensation and Pension Service, in instances where a veteran is unemployable by reason of service-connected disabilities, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Here, however, the Board finds that referral to the Director of the VA Compensation and Pension Service for extraschedular consideration is not warranted in this case.

The Veteran reported in May 2004 that he recently changed jobs and would be "at a sit down desk job."  In August 2004, the Veteran reported subjective complaints of forgetfulness and memory loss.  The Veteran indicated that he forgot how to perform some tasks that he had performed in the past for several years.  His symptoms, while present for the past few years, caused more trouble recently and he feared for his job, especially after he incorrectly performed some work-related duties.  See also, December 2004 VA treatment note.

In a follow-up VA treatment note dated April 2005, the Veteran expressed concerns about his level of functioning.  It was noted that the Veteran had been a laborer for over 30 years, but now was physically unable to perform these tasks.  He also reported an inability to hold precision instruments without dropping them due to hand pain, as well as recurrent back pain from performing physically demanding work.  The Veteran attempted to change jobs to perform less physically demanding tasks, but realized that his memory problems limited his ability to perform these tasks well.  According to the Veteran, he became confused and could not recall the tasks he had to perform at times.  He also gave up several leisure activities given the physical demands involved.  

In his formal TDIU claim dated May 2005, the Veteran indicated that his service-connected type II diabetes mellitus and hypertension, as well as nonservice-connected posttraumatic stress disorder prevented him from securing or following any substantially gainful employment.  By the Veteran's report, he essentially worked from December 1994 to April 2005 in a variety of manufacturing and machinist positions.  He identified August 2003 as the date on which these disabilities affected his full-time employment and April 1, 2005 as the date that he last worked full-time.  The Veteran also identified April 1, 2005 as the date that he became too disabled to work.

A mental health treatment note dated May 2005 revealed that the Veteran met with a vocational rehabilitation and education counselor and was advised that the investment in his education would not be a "return" for them.  The Veteran was nevertheless encouraged to pursue a certificate program if interested.  In a follow-up general medical appointment dated that same month, the Veteran was concerned that he was unable to work as a machinist due to pain in his hands and feet, difficulty gripping objects, and at times, difficulty walking.  

A statement dated August 2005 from the Veteran's former employer revealed that there were occasions where the Veteran needed help lifting parts or left work early because he was too tired.  The employer indicated that the Veteran quit his job as a machinist to take a less strenuous job.  In December 2005, the Veteran's cognitive decline was attributed to depression.  

The Veteran was afforded a VA audiology examination in August 2006.  The audiologist diagnosed moderate to moderately severe sensorineural hearing loss bilaterally.  According to the audiologist, the Veteran's documented bilateral hearing loss supported the opinion that the disability "may" impose some difficulty understanding some speech, particularly at the higher frequencies.  The Veteran also reported that hearing could be difficult at times when his tinnitus was more intense.  However, the hearing loss in and of itself did not limit the Veteran from performing manual labor or office work.  The audiologist noted that the Veteran's efficiency and ability to properly complete a task when given verbal instruction may be slightly affected.  In the audiologist's opinion, the Veteran might do better with written instruction.  It was also noted that the Veteran worked as a machinist for 30 years, including as a supervisor and manufacturing engineer.  The Veteran completed one year of college, but did not have a college education.    

The Veteran was also afforded a VA psychiatric examination in August 2006.  It was noted at that time that the Veteran worked as a machinist in the past.  He graduated high school, but was a below-average student.  The examiner diagnosed anxiety disorder and depressive disorder, not otherwise specified.  The examiner described the Veteran's anxiety as mild and stated that those symptoms resulted in "very mild" vocational limitations, especially if he had to work around "a lot" of people.  According to the examiner, the Veteran's depressive disorder also resulted in some "very mild" limitations at work, including decreased energy, motivation, and interest.  The examiner acknowledged that the Veteran was unemployed at the time of the VA examination, but by the Veteran's own account, this was due more to physical limitations and not his psychiatric symptoms.  The examiner reiterated that the Veteran's symptoms at that time remained mild, despite his lack of involvement in outpatient mental health treatment.

VA also administered a general medical examination in August 2006.  The Veteran worked previously as a machinist in a manufacturing and engineering company.  The Veteran reported that he was unable to stand for any length of time and had limited hand use as he was unable to grip things as he did in the past.  According to the Veteran, nobody wanted a machinist who was unable to stand on his feet or use their hands.  The Veteran further indicated that his hearing loss and tinnitus were worsened by background noise.  The diagnosis was type II diabetes mellitus complicated by hypertension and peripheral neuropathy.  The examiner acknowledged that the peripheral neuropathy limited the Veteran's ability to stand for any length of time or use his hands.   However, the examiner nevertheless found that the Veteran was still able to perform work that did not require prolonged standing and/or fine sensation of his fingers.

In October 2006, the Veteran reported residual symptoms of depression and posttraumatic stress disorder.  According to the Veteran, these symptoms were largely due to mounting physical disabilities that prevented activity and caused pain.  It was also noted that the Veteran was unable to work as a machinist, gave up golfing, and was struggling with archery.  The diagnosis was mild depression and posttraumatic stress disorder with insomnia. 

The Veteran submitted a statement dated October 2006 in which he advised VA that he was found to be totally disabled by the Social Security Administration due to service-connected disabilities.  Records from the Social Security Administration found the Veteran to be disabled as a result of diabetes mellitus and essential hypertension, effective April 1, 2005.

A neuropsychiatric evaluation performed in November 2006 was normal and no evidence of dementia or Alzheimer's disease was found. 

The Veteran was afforded another VA psychiatric examination in August 2008.  The Veteran stated that he became depressed in 2006 after losing his job.  It was noted that the Veteran worked as a machinist for 30 years, but stopped working in April 2005 because he could no longer stand and had trouble remembering things.  The Veteran endorsed a history of intermittent depression following his quick exit from the workforce and the realization that he was not able to do many of the things he had done in the past.  He also attributed his psychiatric symptoms to his declining physical condition.  The diagnosis was chronic, mild anxiety disorder and depressive disorder, not otherwise specified.  In the examiner's opinion and by the Veteran's own account, the Veteran's inability to work was related to his physical problems, not his mental health problems.  Moreover, the examiner stated that the Veteran's mild anxiety and depression would pose only mild vocational limitations.  

The Veteran also submitted a statement in support of his claim dated November 2008.  According to the Veteran, he had "noticeable" problems on the job beginning in 2001 when he started having memory problems, misplaced paperwork, and had difficulty remembering how to operate machines at his work.  The Veteran stated that he worked well with his fellow co-workers and got "a lot" of help in the shop.  Subsequently, however, the Veteran was advised that he was laid off due to production cuts and was unable to find similar employment since he lacked an engineering degree.  The Veteran sought educational assistance from VA and by his own account, he was not denied schooling from VA, but was instead advised to pursue "disability."  The Veteran expressed frustration with not being able to get any job that required standing and further stated that he was unable to survive on minimum wage.  
VA administered another psychiatric examination in August 2010.  The examiner noted that the Veteran's active problems included neuropathy, hypertension, dyslipidemia, sleep apnea, chronic low back pain, memory loss, and posttraumatic stress disorder.  The Veteran had a high school diploma and worked for over 20 years after discharge from service as a machinist and as a manufacturing engineer in an office.  The Veteran was laid off in 2005, "some of it related to medical issues, particularly his neuropathy from his diabetes."  The Veteran had not worked since that time and indicated that he stopped working due to his physical limitations.  The impression was mild anxiety disorder, not otherwise specified, and mild to moderate depressive disorder, not otherwise specified, secondary to service-connected diabetes mellitus.  According to the examiner, the Veteran was retired, primarily due to medical issues.  While some of the Veteran's ongoing anxiety and depression issues would likely reduce his reliability and productivity in any work situation, the Veteran's primary issue at that time was his inability to work due to medical issues and limited physical capabilities.

The record in this case reflects that the Veteran experiences multiple disabilities that affect his employability.  The record also reflects that the Veteran has a high school diploma (and possibly one year of college education) and that he worked for over 30 years as a machinist and/or manufacturing engineer before leaving the workforce in April 2005.  During his final year of employment, it is noted that the Veteran switched positions as a result of physical limitations and performed administrative-type job duties.    

Regarding his service-connected disabilities in particular, VA examiners have consistently found that the Veteran's service-connected hearing loss disabilities as well as his service-connected psychiatric disabilities result in only mild vocational limitations and that he would otherwise be able to work, albeit with some reduction in his reliability and productivity.  These examiners, as well as the Veteran, suggested that the Veteran's unemployability was due in significant part to his declining physical abilities.  The Board acknowledges that the Veteran experiences limitations due to his service-connected type II diabetes mellitus and peripheral neuropathy.  The Veteran also reported pain and limitations stemming from a nonservice-connected back problem.  The Board finds the Veteran's statements in this regard to be competent and credible in light of the evidence of record.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  

However, the August 2006 VA examiner nevertheless found that the Veteran was still able to perform work that did not require prolonged standing and/or fine sensation of his fingers.  The Board finds this examination report to be highly probative evidence on the Veteran's level of employability because the examiner relied on professional training and expertise as well as an interview with and examination of the Veteran.  The examiner also elicited a pertinent occupational and medical history as the Veteran described it before reaching this conclusion.  Furthermore, the competent, credible, and probative evidence does not otherwise show that the currently service-connected disabilities alone prevent the Veteran from obtaining and maintaining substantially gainful employment.

The Board also notes that the Veteran has provided conflicting information regarding his exit from the workforce in April 2005.  On one hand, the Veteran indicated that he was laid off because the symptoms caused by his service-connected type II diabetes mellitus and peripheral neuropathy prevented him from properly doing his job.  In contrast, however, the Veteran also indicated that he was laid off due to production cuts (and he merely speculated that management was aware of his recent mistakes).  While the Board is sympathetic to the Veteran's inability to find work since April 2005, the Veteran, by his own account, stated that his job prospects were limited because he lacked an engineering degree.  Moreover, there is some question in the record about the Veteran's viability for participation in vocational rehabilitation and education training, but the Veteran acknowledged that he was not denied schooling from VA, but was instead advised to pursue "disability."  In fact, the Veteran was encouraged to pursue a certificate program if interested, but there is no indication of record to show that the Veteran followed-up on this opportunity.

Under these circumstances, the Board finds that the Veteran is not unemployable as a result of his service-connected disabilities alone.  In rendering this decision, consideration cannot be given to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  As the preponderance of the evidence is against a finding that the Veteran is unemployable solely as the result of his service- connected disabilities, the Board finds that a total disability rating based on individual unemployability is not warranted on a schedular basis and that referral for extraschedular consideration is likewise not warranted.  Accordingly, the claim is denied.  

The Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable in this case.


ORDER


Entitlement to a total disability rating based on individual unemployability due to a service-connected disability is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


